Order entered March 5, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01148-CV

                                 AMVETS POST 22, Appellant

                                                 V.

                   AMVETS DEPT OF TEXAS FOUNDATION, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-04759-E

                                             ORDER
       The clerk’s record in this case is overdue. By postcard dated November 28, 2018, we

notified the Dallas County Clerk that the clerk’s record was overdue. We directed the Dallas

County Clerk to file the record within thirty days. To date, the Dallas County Clerk has not filed

the clerk’s record nor otherwise responded to our notice.

       Accordingly, we ORDER the Dallas County Clerk to file, within TEN DAYS of the date

of this order, either (1) the clerk’s record, or (2) written verification that appellant has not paid

for or made arrangements to pay for the record.          We notify appellant that if we receive

verification that it has not paid for or made arrangements to pay for the record, we will, without

further notice, dismiss the appeal. See TEX. R. APP. P. 37.3(b).

       We DIRECT the Clerk to send copies of this order to:
John F. Warren
Dallas County Clerk

All parties.


                      /s/   KEN MOLBERG
                            JUSTICE